DETAILED ACTION

Response to Amendment
The Amendment filed 4/14/2022 has been entered. Claims 2-10 and 12-20 remain pending in the application. Claim 1 and 11 were cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2022 was filed after the filing date of the application on 3/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 2-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance
Regarding claim 2, Asai (JP4898493B2) teaches a method for scanning food products with a scanner (11, see Figure 6), the method comprising: 
arranging a first food product on a first conveyor arrangement (see annotated Figure 6);
arranging a second food product on a second conveyor arrangement (see annotated Figure 6);
conveying the first food product (see annotated Figure 6) with the first conveyor arrangement (see annotated Figure 6) through a scanning area (ray area of 11) of the scanner; and
conveying the second food product (see annotated Figure 6) with the second conveyor arrangement (see annotated Figure 6) through the scanning area of the scanner after the first food product has been conveyed through the scanning area (since the food are staggered on the different conveyors, at least the 1st and 2nd food noted on annotated Figure 6 meets the limitation if the conveyor are moving at the same rate or if one or more stop), wherein the second conveyor arrangement is disposed alongside of the first conveyor arrangement (see annotated Figure 6), and the first and second conveyor arrangements extend through the scanning area simultaneously (see annotated Figure 6);
the first and second conveyor arrangement can be independently controlled and the device is capable of perform the method of claim 2 (see paragraph 0045 of Asai).

    PNG
    media_image1.png
    600
    833
    media_image1.png
    Greyscale

Asai fails to teach a reason to performed the step of controlling the first and second conveyor arrangements with a control unit so that the first food product conveyed with the first conveyor arrangement is moved through the scanning area while the second food product conveyed with the second conveyor arrangement is not moved past a pre-scanning position upstream of the scanning area, and so that the second food product conveyed with the second conveyor arrangement is held at the pre-scanning position at a time when the first food product conveyed with the first conveyor arrangement is being moved through the scanning area.
Weber 855’ (US 20050132855 A1) teaches controlling the first and second conveyor arrangements with a control unit so that the first food product conveyed with the first conveyor arrangement is moved through the cutting area while the second food product conveyed with the second conveyor arrangement is not moved past a pre-cutting position upstream of the cutting area, and so that the second food product conveyed with the second conveyor arrangement is held at the pre-cutting position at a time when the first food product conveyed with the first conveyor arrangement is being moved through the cutting area (as the control unit 52/50 of Weber control the movement of each lane. Therefore controlling the loading of a second food on the second conveyor arrangement and the control unit is controlling the movement of the first food on the first lane, before turning on the second conveyor arrangement for moving after a first food on the first conveyor arrangement move pass the cutter, the second food goes).
However there is no reason to perform the method step of Webber 855’ when the first food and the second food are already on the first and second conveyor arrangement. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Asai and Webber 855’. Thus claim 2 is allowable, claims 3-10 and 12-20 are allowable by virtue of its dependency on claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        7/15/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724